Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            August 17, 2021



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 54091-6-II

                        Respondent,

         v.
                                                                UNPUBLISHED OPINION
    MARILYN ROSE BRISBOIS,

                        Appellant.


        SUTTON, J. — Marilyn Brisbois appeals her conviction for second degree assault. She

argues that (1) the evidence was insufficient to support the conviction, (2) the trial court abused its

discretion by permitting the State to amend the information on the morning of trial to include

accomplice liability, (3) improper jury instructions resulted in inconsistent jury verdicts, and (4)

she received ineffective assistance of counsel on several grounds.1 Brisbois also claims that based

on the cumulative error doctrine, her conviction should be reversed.

        We hold that the evidence was sufficient to support her conviction, the trial court did not

abuse its discretion by permitting the State to amend the information, and the jury instructions did

not contribute to inconsistent verdicts. We further hold that Brisbois did not receive ineffective



1
  Brisbois also alleged that her Sixth Amendment right under the United States Constitution to
confront witnesses was violated when the trial court admitted an anonymous witness’ statement
and that she received ineffective assistance of counsel when her counsel stipulated to the admission
of the arrest video of Brisbois’s co-defendant. However, in her reply brief, Brisbois states that she
“does not continue to assert” these claims. Reply Br. at 1. Accordingly, we do not address these
issues.
No. 54091-6-II


assistance of counsel. Accordingly, because there was no error, we hold that the cumulative error

doctrine does not apply. We affirm Brisbois’s conviction.

                                              FACTS

                                          I. BACKGROUND

       In November 2018, Chelsea Eichner turned 21 years old and went to a local bar to have a

celebratory drink with her friends and family. Eichner had grown up near Brisbois and Jenna

Hernandez. Eichner did not know the two women personally, but her family knew of both of them.

       Eichner stepped outside the bar to smoke a cigarette and look for her friend. According to

Eichner, as she was lighting her cigarette, she was “grabbed from behind and thrown to the

ground.” Verbatim Report of Proceedings (VRP) (Aug. 12, 2019) at 73. Hernandez punched her

and Brisbois “kicked [her] in the face multiple times.” VRP (Aug. 12, 2019) at 73. Eichner went

to the hospital and was diagnosed with a broken nose, among other injuries. This diagnosis was

confirmed by a computed tomography (CT) scan.

                        II. PROCEDURAL HISTORY AND TRIAL TESTIMONY

       The State charged Brisbois with second degree assault:

       That [s]he, MARILYN ROSE BRISBOIS, in the County of Skamania, State of
       Washington, on or about NOVEMBER 13, 2018, did intentionally assault another
       person, to wit: Chelsea Eichner, and thereby did recklessly inflict substantial bodily
       harm; contrary to Revised Code of Washington 9A.36.021(1)(a).

Clerk’s Papers (CP) at 1-2. The information did not allege that Brisbois committed the crime as

an accomplice. Hernandez was separately charged with the same offense.

       On July 17, 2019, the State moved to join Hernandez’s and Brisbois’s cases. On August

12, 2019, the day that Brisbois’s trial began, the trial court signed the order joining the two cases.




                                                  2
No. 54091-6-II


       On the morning of trial, the State moved to amend the information and the trial court

granted this motion. The amended information added accomplice liability to the end of the existing

language in the original information; the additional language stated, “And/or was accomplice to

said crime under Revised Code of Washington 9A.08.020.”             CP at 82-83.      Hernandez’s

information was similarly amended.     Brisbois’s counsel did not object to the amendment of the

information.

       The case proceeded to trial.

       Eichner testified that while she was in the parking lot outside the bar, Hernandez threw her

to the ground, and Brisbois kicked her in the face repeatedly. Alexandria Keith and Kaitlyn Jones,

two of Eichner’s friends, both testified to the events that night. VRP (Aug. 13, 2019) at 37.

       The State presented testimony from the emergency room physician, Karen O’Neill, who

treated Eichner on the night of the assault. Dr. O’Neill testified that Eichner had a broken nose

that was confirmed by a CT scan. Eichner testified that she had broken her toe at work at around

1:00 PM ON the day of the incident. Dr. O’Neill testified that Eichner’s medical history included

a note under her “social history” that she liked dirt bike riding. VRP (Aug. 12, 2019) at 132.

       Brisbois testified that she told Eichner and Jones to “[s]top acting like stupid b*tches,”

because they were standing on top of a vehicle in the parking lot. VRP (Aug. 13, 2019) at 215-16.

Shortly thereafter, Eichner and Jones climbed down from the vehicle and began yelling at Brisbois.

Hernandez came outside during this exchange and began yelling as well.

       Brisbois testified that she then saw Eichner move toward Hernandez and grab Hernandez

by the sweater. When she saw Eichner reach for Hernandez, she (Brisbois) grabbed Eichner by

the waist and pulled her away. Eichner then hit her three times. Brisbois testified that she



                                                3
No. 54091-6-II


responded by “grab[bing] [Eichner] by her throat and kick[ing] her feet out from underneath her”

and then “jump[ing] on top of her and punch[ing] her.” VRP (Aug. 13, 2019) at 223-24. Brisbois

acknowledged that she punched [Eichner] in the face “five or six times.” VRP (Aug. 13, 2019) at

224. Hernandez pulled Brisbois off of Eichner and they departed. Hernandez testified that she

(Hernandez) never touched Eichner.

       Among other instructions, the trial court instructed the jury that the lawful use of force

(self-defense) is a defense to second degree assault, that each defendant is charged separately, that

the jury “must decide the case of each defendant separately,” and that the jury’s verdict as to one

defendant should not control its verdict for the other defendant. CP at 100, 109. Brisbois did not

object to these instructions. Brisbois’s counsel argued in closing that Brisbois did not just engage

in “self-defense, but defense of others.” VRP (Aug. 13, 2019) at 292.

       The jury found Brisbois guilty of second degree assault, but it acquitted Hernandez of

second degree assault. Brisbois appeals her conviction.

                                            ANALYSIS

                                     I. SUFFICIENT EVIDENCE

       Brisbois first argues that the evidence was insufficient to support the conviction because

the State presented insufficient evidence that she “recklessly” inflicted “substantial bodily harm”

on Eichner. She further argues that the evidence was insufficient to establish that she was one of

the people who assaulted Eichner. We disagree.




                                                 4
No. 54091-6-II


A. LEGAL PRINCIPLES

       Due process requires the State to prove all elements of the crime beyond a reasonable

doubt. State v. W.R., Jr., 181 Wn.2d 757, 762, 336 P.3d 1134 (2014). Evidence is sufficient if,

when viewed in the light most favorable to the State, it permits a rational trier of fact to find the

essential elements of the crime beyond a reasonable doubt. State v. Tilton, 149 Wn.2d 775, 786,

72 P.3d 735 (2003). Courts must draw all reasonable inferences from the evidence in favor of the

State and interpret the evidence most strongly against the defendant. State v. Salinas, 119 Wn.2d

192, 201, 829 P.2d 1068 (1992).

       Under RCW 9A.36.021(1)(a),

       A person is guilty of assault in the second degree if he or she, under circumstances
       not amounting to assault in the first degree . . . intentionally assaults another and
       thereby recklessly inflicts substantial bodily harm.

B. IDENTIFICATION OF BRISBOIS

       Brisbois argues that there was insufficient evidence to support the identification of Brisbois

as Eichner’s attacker because “there was conflicting testimony regarding whether [Eichner] was

the person to identify . . . Brisbois as one of the people involved in the incident.” Br. of Appellant

at 17. Brisbois claims that other witnesses testified that they did not see Brisbois near the fight or

see her strike Eichner.

       Here, the State presented testimony from Eichner herself identifying Brisbois in the

courtroom as the person who hit her, describing Brisbois’s appearance during the assault, and

identifying Brisbois in a photograph. Additionally, Keith identified Brisbois in the courtroom and

as being one of the persons who attacked Eichner. Furthermore, Brisbois admitted during her

testimony that she was the person who hit Eichner. Viewing this evidence in the light most



                                                  5
No. 54091-6-II


favorable to the State, the State provided sufficient evidence for the jury to conclude beyond a

reasonable doubt that Brisbois was sufficiently identified as the person who attacked Eichner.

C. RECKLESSNESS

       Brisbois next argues that insufficient evidence was presented that any injury sustained by

Eichner was recklessly inflicted. We disagree.

       A person acts “recklessly when he or she knows of and disregards a substantial risk that a

wrongful act may occur and his or her disregard of such substantial risk is a gross deviation from

conduct that a reasonable person would exercise in the same situation.” RCW 9A.08.010(1)(c).

Courts have previously held that “any reasonable person knows that punching someone in the face

could result in a broken . . . nose . . . which would constitute substantial bodily harm.” State v.

R.H.S., 94 Wn. App. 844, 847, 974 P.2d 1253 (1999).

       The State presented testimony from Eichner and Keith that Brisbois kicked Eichner in the

face multiple times after Hernandez had thrown her to the ground. Brisbois herself admitted that

she repeatedly punched Eichner in the face while Eichner was on the ground. This evidence when

viewed in the light most favorable to the State is sufficient to establish that Brisbois acted

recklessly.

D. SUBSTANTIAL BODILY HARM

       Brisbois next claims that the State failed to prove that Eichner’s injuries constituted

“substantial bodily harm” as required to convict her of second degree assault, citing the emergency

room doctor’s testimony. Brisbois claims the injuries could have happened some other way. We

disagree.




                                                 6
No. 54091-6-II


           Under RCW 9A.04.110(4)(b),

           “Substantial bodily harm” means bodily injury which involves a temporary but
           substantial disfigurement, or which causes a temporary but substantial loss or
           impairment of the function of any bodily part or organ, or which causes a fracture
           of any bodily part.

           The State presented testimony from the emergency room physician who treated Eichner on

the night of the assault and who testified that Eichner had a nasal bone fracture (a broken nose)

among other injuries. Dr. O’Neill also testified that her diagnosis of a broken nose was confirmed

by a CT scan. This evidence of Eichner’s broken nose meets the definition of “substantial bodily

harm” in RCW 9A.04.110(4)(b).

           Brisbois contends that the evidence of the nasal injury did not establish substantial bodily

harm because there was no testimony about when it occurred and Eichner engaged in other

activities that could have caused the injury, such as dirt bike riding. Although Eichner testified

that she had broken her toe in a workplace related incident earlier on the day of the assault, and

her medical history indicated that she rode dirt bikes in her spare time, Eichner did not say that she

had ever broken her nose. And there was evidence that Eichner had been hit in the nose. This

evidence, when viewed in the light most favorable to the State, is sufficient to establish that

Eichner’s nose was injured in the assault and, thus, that she suffered substantial bodily harm.

E. CONCLUSION

           Because the State presented sufficient evidence that Eichner suffered substantial bodily

harm, that Brisbois acted recklessly, and that Brisbois was the person who assaulted Eichner, we

hold that the State presented sufficient evidence to support Brisbois’s conviction for second degree

assault.




                                                    7
No. 54091-6-II


                                   II. AMENDED INFORMATION

       Brisbois next argues that the trial court erred when it allowed the amendment of the

information on the morning of trial to add accomplice liability because this amendment prejudiced

her defense that she acted in self-defense or in the defense of others. We disagree.

       A defendant must be informed of the charges against them and cannot be tried for

uncharged offenses. State v. Gehrke, 193 Wn.2d 1, 6, 434 P.3d 522 (2019). We review a trial

court’s decision to allow the State to amend the information for an abuse of discretion. Gehrke,

193 Wn.2d at 6.

       CrR 2.1(d) allows for the amendment of the information at any time before the verdict, as

long as the amendment does not prejudice the “substantial rights of the defendant.” The defendant

bears the burden of showing prejudice. State v. Brooks, 195 Wn.2d 91, 101, 455 P.3d 1151 (2020).

       Brisbois undermines her own argument by citing State v. Rodriguez, 78 Wn. App. 769,

774, 898 P.2d 871 (1995). Under Rodriguez, “an information which charges an accused as a

principal adequately apprises him or her of potential accomplice liability.” 78 Wn. App. at 774.

Accordingly, the amendment of the information here did not prejudice Brisbois because she was

originally charged as a principal with second degree assault; thus, Brisbois cannot show prejudice.

Because the amendment was not prejudicial, we hold that the trial court did not abuse its discretion

by permitting the State to amend the information.

       Brisbois also argues that her counsel was ineffective for failing to object to the amendment

of the information. Where the appellant claims ineffective assistance based on her trial counsel’s

failure to object, the appellant must also show that such an objection, if made, would have been

successful in order to establish deficient performance. State v. Gerdts, 136 Wn. App. 720, 727,



                                                 8
No. 54091-6-II


150 P.3d 627 (2007). Brisbois cannot demonstrate deficient performance because, as discussed

above, the trial court did not err in allowing the amendment, so any objection to the amended

information would not have been successful. Because we hold that the amendment to the

information was proper, we also hold that Brisbois cannot establish ineffective assistance of

counsel based on counsel’s failure to object to the amendment.

            III. IMPROPER JURY INSTRUCTION RESULTING IN INCONSISTENT VERDICTS

       Brisbois further argues that the trial court improperly instructed the jury and that these

instructional errors contributed to inconsistent verdicts. We disagree.

A. LEGAL PRINCIPLES

       “We review jury instructions de novo, within the context of the jury instructions as a

whole.” State v. Levy, 156 Wn.2d 709, 721, 132 P.3d 1076 (2006). “‘Jury instructions are

sufficient when they allow counsel to argue their theory of the case, are not misleading, and when

read as a whole properly inform the trier of fact of the applicable law.’” State v. Aguirre, 168

Wn.2d 350, 363-64, 229 P.3d 669 (2010) (emphasis omitted) (quoting Keller v. City of Spokane,

146 Wn.2d 237, 249, 44 P.3d 845 (2002)).

B. TO-CONVICT INSTRUCTION (JURY INSTRUCTION NUMBER 9)

       Brisbois argues that the to-convict instruction for second degree assault was deficient and

produced inconsistent verdicts because it left out an essential element: “the absence of self-

defense.” Reply Br. at 8-9. We reject Brisbois’s argument because “the absence of self-defense”

is not an essential element of the charged crime and, therefore, did not need to be included in the

to-convict instruction.




                                                 9
No. 54091-6-II


       We review the adequacy of a challenged “to-convict” jury instruction de novo. State v.

Jallow, 16 Wn. App. 2d 625, 634, 482 P.3d 959 (2021). “A to-convict instruction must contain

all of the essential elements of the crime because it serves as a ‘yardstick’ for the jury to measure

innocence or guilt.” Jallow, 16 Wn. App. 2d at 634.

       In State v. Hoffman, 116 Wn.2d 51, 109, 804 P.2d 577 (1991), our Supreme Court rejected

the argument that self-defense must be included as an element of the charged crime in the “‘to-

convict’” jury instruction. The court explicitly approved the method of giving a separate self-

defense instruction. Hoffman, 116 Wn.2d at 109. Hoffman remains good law and we are bound

by Supreme Court precedent. State v. Winborne, 4 Wn. App. 2d 147, 175, 420 P.3d 707 (2018).

       Here, the to-convict instruction read, in relevant part:

               To convict [Brisbois] of the crime of assault in the second degree, each of
       the following elements of the crime must be proved beyond a reasonable doubt:

               (1) That on or about November 13, 2018, [Brisbois] intentionally assaulted
               [Eichner];

               (2) That [Brisbois] thereby recklessly inflicted substantial bodily harm on
               [Eichner]; and

               (3) That this act occurred in the State of Washington.

CP at 102. The trial court further instructed the jury on self-defense in instruction number 16—

that the lawful use of force is a defense to second degree assault and it was the State’s burden of

proving beyond a reasonable doubt that the force used by the defendant was not lawful.

       Because under Hoffman, self-defense is not an essential element of second degree assault,

the court’s to convict instruction did not need to include self-defense. We hold that the trial court

did not err in its to-convict instruction for second degree assault.




                                                  10
No. 54091-6-II


C. ALTERNATIVE MEANS

       Brisbois next claims the trial court’s instructions should have been revised to reflect that

her trial and Hernandez’s trial were consolidated and the amended information as to the charges

included an alternative theory of accomplice liability for each defendant. Brisbois contends that

the trial court contributed to the jury reaching “inconsistent verdicts” because it failed to use the

Washington Pattern Jury Instruction: Criminal 4.23’s alternative elements and means instruction

to clarify the essential elements of second degree assault and further erred by giving many jury

instructions without guidance as to how to connect the instructions. 11 WASHINGTON PRACTICE:

WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 4.23 (5th ed. 2021) (WPIC). We reject

Brisbois’s argument because WPIC 4.23 addresses alternative means for committing a single

offense and accomplice liability is not an alternative means of committing the charged crime of

second degree assault.

       Washington courts have repeatedly held that participation in a crime as an accomplice or

as a principal does not amount to alternative means of committing the charged crime. State v.

Walker, 182 Wn.2d 463, 484, 341 P.3d 976 (2015); see also Hoffman, 116 Wn.2d at 104-05.

Acting as an accomplice as opposed to as the principal does not amount to an alternative means of

committing the charged crime because:

       The legislature has said that anyone who participates in the commission of a crime
       is guilty of the crime and should be charged as a principal, regardless of the degree
       or nature of his participation. Whether he holds the gun, holds the victim, keeps a
       lookout, stands by ready to help the assailant, or aids in some other way, he is a
       participant. The elements of the crime remain the same.

State v. Carothers, 84 Wn.2d 256, 264, 525 P.2d 731 (1974).




                                                 11
No. 54091-6-II


       Because accomplice liability is not an alternative means of committing the charged crime,

WPIC 4.23 would not have been an appropriate instruction, and thus, the trial court did not err by

not giving this instruction.

D. JURY INSTRUCTION NUMBER 7

       Brisbois next claims that instruction number 7, which states that a separate crime is charged

against each defendant and that the jury must decide the case of each separately, is “quite troubling,

given that the trials were consolidated right before they commenced.” Appellant’s Opening Br. at

26; CP at 100. She claims that this instruction may have confused the jury and misled them to

thinking that only one of the two defendants committed the crime. We disagree.

       Instruction number 7 stated:

               A separate crime is charged against each defendant. You must decide the
       case of each defendant separately. Your verdict as to one defendant should not
       control your verdict as to the other defendant.

CP at 100.

       The record does not reflect that the jury was confused or misled by this instruction. At no

point in time did the jury pose a question to the trial court. Further, the instruction says that the

verdict as to one defendant should not control the verdict as to the other defendant; it does not say

that only one defendant could be guilty. Accordingly, we hold that the trial court did not err by

giving this instruction.

E. VALLADARES AND INCONSISTENT VERDICTS

       Brisbois cites to State v. Valladares, 99 Wn.2d 663, 664 P.3d 508 (1983), to support her

contention that there are inconsistent verdicts because she was convicted and her co-defendant was

acquitted, and thus, her conviction must be reversed. We disagree.



                                                 12
No. 54091-6-II


       Valladares is factually distinct from this case. 99 Wn.2d at 666-67. Following a joint trial,

the jury in Valladares found one defendant, Rudolpho Valladares, guilty of unlawful delivery of a

controlled substance (cocaine), unlawful possession of a controlled substance (cocaine), and

conspiracy to commit the offense of delivery of a controlled substance (cocaine). Valladares, 99

Wn.2d at 666-67. The jury found the other defendant guilty of possession, but not guilty of the

conspiracy charge. Valladares, 99 Wn.2d at 667. The other defendant was not charged with

unlawful delivery of a controlled substance (cocaine). Valladares, 99 Wn.2d at 666-67. The court

held that the acquittal of the only alleged co-conspirator mandated a reversal of the defendant’s

conspiracy conviction. Valladares, 99 Wn.2d at 670.

       Here, Brisbois and Hernandez were co-defendants tried jointly, but they were not charged

with conspiracy. Co-defendants are individuals who are accused of committing the same crime.

Defendant, BLACK’S LAW DICTIONARY (11th ed. 2019). Co-conspirators are individuals who are

accused of committing a conspiracy with another person.             Coconspirator, BLACK’S LAW

DICTIONARY (11th ed. 2019). Accordingly, because Brisbois was not charged with conspiring to

commit a crime with Hernandez, Valladares does not support Brisbois’s argument that she and

Hernandez received inconsistent verdicts and that her conviction should be reversed.

F. INEFFECTIVE ASSISTANCE OF COUNSEL

       Brisbois also argues that her counsel was ineffective for failing to object to jury instruction

numbers 7, 9, and 16, which she claims were improper. We disagree.

       The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee criminal defendants the right to effective assistance of counsel.




                                                 13
No. 54091-6-II


State v. Estes, 188 Wn.2d 450, 457, 395 P.3d 1045 (2017). We apply de novo review to claims of

ineffective assistance of counsel. Estes, 188 Wn.2d at 457.

       To prevail on an ineffective assistance claim, the defendant must show both that (1) defense

counsel’s representation was deficient and (2) the deficient representation prejudiced him or her.

Estes, 188 Wn.2d at 457-58 (citing Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

80 L.Ed.2d 674 (1984)). If either prong of the test is not met, the defendant’s ineffective assistance

of counsel claim fails and the inquiry ends. Strickland, 466 U.S. at 687.

       Where the appellant claims ineffective assistance based on trial counsel’s failure to object,

the appellant must also show that such an objection, if made, would likely have been successful in

order to establish deficient performance. Gerdts, 136 Wn. App. at 727. Brisbois’s ineffective

assistance of counsel claim fails because she fails to show that any objection to the jury instructions

would not have been sustained. As discussed above, the trial court did not err by giving these

instructions to the jury, we also hold that Brisbois cannot show that counsel was defective and

thus, we do not reach prejudice and her claim of ineffective assistance of counsel fails.

G. CONCLUSION

       We hold that the jury verdicts are not “inconsistent” and the challenged jury instructions

were proper. Therefore, Brisbois’s ineffective assistance of counsel claim fails.

                 IV. ADDITIONAL INEFFECTIVE ASSISTANCE OF COUNSEL CLAIMS

       Brisbois further asserts that the following actions constitute ineffective assistance of

counsel: (1) consenting to the State’s motion to exclude evidence of Eichner’s prior bad acts; (2)

failing to object to the State’s consolidation motion; (3) “allowing co-counsel to interview the co-

defendant regarding the subject matter of the criminal representation while both Hernandez’s and



                                                  14
No. 54091-6-II


Brisbois’s cases remained active;” (4) failing to object to the seating of a substitute juror, and (5)

“lack of general competence.” Appellant’s Opening Br. at 32. Brisbois does not, however, present

any argument related to any of these alleged errors.

       Because Brisbois fails to provide any arguments on these claims of ineffective assistance

of counsel, the issues are inadequately briefed. RAP 10.3(a)(6); Cowiche Canyon Conservancy v.

Bosley, 118 Wn.2d 801, 809, 828 P.2d 549 (1992). We decline to reach these ineffective assistance

of counsel claims.

                                      V. CUMULATIVE ERROR

       Finally, Brisbois argues that due to the trial court’s errors, the cumulative error doctrine

applies and her conviction must be reversed. We disagree and hold that because there was no

error, the cumulative error doctrine does not apply.

       Cumulative error applies when numerous errors deny the defendant his or her right to a fair

trial, “even if each error standing alone would be harmless.” State v. Venegas, 155 Wn. App. 507,

520, 228 P.3d 813 (2010). Absent error, the cumulative error doctrine does not apply. State v.

Clark, 187 Wn.2d 641, 655, 389 P.3d 462 (2017). Because there was no error, the cumulative

error doctrine does not apply.

                                          CONCLUSION

       We hold that the evidence was sufficient to support Brisbois’s conviction, the trial court

did not abuse its discretion by permitting the State to amend the information, and the jury

instructions did not contribute to inconsistent verdicts. We further hold that Brisbois did not

receive ineffective assistance of counsel. Accordingly, because there was no error, we hold that

the cumulative error doctrine does not apply. We affirm Brisbois’s conviction.



                                                 15
No. 54091-6-II


       A majority of the panel has determined that this opinion will not be printed in the Washington

Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040, it is so

ordered.



                                                     SUTTON, J.
 We concur:



LEE, C.J.




MAXA, J.




                                                16